Title: From George Washington to John Tayloe, 5 August 1777
From: Washington, George
To: Tayloe, John



Dear Sir,
German Town near Phila. Augt 5th 1777.

Your favor of the 21st of June came to my hands about Eight days ago by Colo. Thornton; whom on Acct of your recommendation—the regard I entertaind for his worthy Father—and I daresay I may add, his own merit, I have taken into my Family as an extra Aid de Camp—which is all I coud do with any degree of propriety.
After Genl Howe had Imbark’d his Troops at Staten Island the presumption that he was going to operate upon the North River, in order to form a junction with the Canada Army under Command of General Burgoyne, was so strong, that I removd the Continental Army from Middle Brook to Morristown, and from Morristown towards the North River—Indeed Circumstances were so much in favor of the Enemys having a design upon our Posts in the high-lands, that I threw part of the Army across the River; & lay in this Situation till they actually Saild from the Harbour of New York; Philadelphia, from the concurrant voice of every one, then being thought the object in view, I counter March’d the Army; and arriving on the Banks of the Delaware (abt 33 Miles above the City) was met by an express from Congress with Information that the Fleet had actually arriv’d off the Capes of Delaware, this brought us immediately on to this place, where we had scarce arrivd before another Express came with Intelligence of their disappearance; and this again, being confirmd by subsequent expresses, leaves us in a very disagreeable State of Suspence.
These Marches, & Counter Marches, in the extreme heat we have lately had, has injur’d our Men greatly; but a Day or two will refresh

them; and till we can get some trace of the Course of the Enemy it will be a folly to move.
Our Affairs in the Northern department have taken a turn not more unfavourable than unexpected—the Public Papers convey as much information on this Subject as I have it in my power to do—to these therefore I shall refer—adding, that a public enquiry is order’d to be made into the conduct of the General Officers who Commanded there; which will give them an oppertunity of justifying themselves if Innocent, or the public an oppertunity of punishing them if otherwise—this however will not retrieve the misfortune, for most certain it is, that this Affair has cast a dark shade upon a very bright prospect; but it is to be hoped that new Officers, and a re-inforcement of Men, will, in a little time dispel the Cloud which at prest overwhelms that Northern Hemisphere.
My best respects attend Mrs Tayloe, and the rest of the good Family at Mount Airy; as also your Neighbours of Sabine Hall. I am Dr Sir Yr Most Obedt & Affecte

Go: Washington

